Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on June 3rd, 2022. Claims 1-3, 5-12, 14-17, 19 AND 20 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, 14-17, 19 AND 20 are rejected 35 U.S.C. 103 as being unpatentable over Dodson et al. (USPGPUB No. 2016/0154756 A1, hereinafter referred to as Dodson) in view of SANKARAN et al. (USPGPUB No. 2019/0347125 A1, hereinafter referred to as SANKARAN) and further in view of view of Lemay et al. (USPGPUB No. 2021/0200546 A1, hereinafter referred to as Lemay). 
Referring to claim 1, Dodson discloses a method comprising: receiving, by a processing device {“DMA driver software”, [0130]}, a request to perform a memory access operation {request “standard PCIe TLP containing”, [0063]}  on a portion of a memory space {“decoding a memory space access”, see Fig. 6, [0082]}; determining a data structure address {“4 4-bit egress port choices” connecting for a portion of “CH-DLUT”, [0120]} for a portion of a memory data structure {“CH-DLUT includes Unordered Route Choice Mask”, [0139]}, wherein the portion of the data structure is associated with the portion of the memory space {“Current Hop Destination LUT (CH-DLUT) mechanism”, see Fig. 8, [0119]}; and performing, in view of the data structure address, the memory access operation directly on the portion of the memory data structure {performing by VDM DMA (direct memory access operation) “the CH-DLUT lookup provides four egress port choices that are configured to correspond to alternate paths through the fabric for the destination. DMA WR (OR READ) VDMs include a PATH field for selecting among these choices”, [0123]}.
Dodson does not appear to explicitly disclose receiving, by a processing device and from a component of an application runtime environment a request to perform a memory access operation.
However, Sankaran discloses receiving, by a processing device {“core circuitry”, see Fig. 2, [0320]} and from a component of an application runtime environment {component “scheduler 301” part of an application runtime environment “runtime system”, see Figs. 1-3} a request to perform a memory access operation {“pointer to a memory data block” and corresponding memory access operation (see Fig. 23, [0320]}.
Dodson and Sankaran are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dodson and Sankaran before him or her, to modify Dodson “servers 130” incorporating Sankaran’s “virtual machines” (see Fig. 1, [0704]). 
The suggestion/motivation for doing so would have been to implement emulation if scheduling or migration is not possible or take into account minimize energy or latency associated with core types (Sankaran [0156]).
Therefore, it would have been obvious to combine Sankaran with Dodson to obtain the invention as specified in the instant claim(s).
 Dodson and Sankaran does not appear to explicitly disclose wherein the application runtime environment is a component of a unikernel.
However, Lemay discloses wherein the application runtime environment {“trusted executed environment” includes EIC instrumented executable ([0326] and [0304], see Fig. 24a), see Fig. 27, [0332]} is a component of a unikernel {“sandboxed execution environment for unikernels” including EICs and TEE, see Fig. 27, [0326]}.
Dodson/Sankaran and Lemay are analogous because they are from the same field of endeavor, routing packet stream(s). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Dodson/Sankaran and Lemay before him or her, to modify Dodson/Sankaran’s device incorporating Lemay’s Trusted Execution environment (see Fig. 24a, [0304]). 
The suggestion/motivation for doing so would have been to implement the free function (e.g., taking an input of a pointer) deallocates the memory previously allocated by an allocation call (e.g., a call to a contiguous allocation (calloc) function, memory allocation (malloc) function, or resize a previous memory allocation (realloc) function) in order to mitigate temporal memory safety violations (Lemay [0072]) .
Therefore, it would have been obvious to combine Sankaran with Dodson to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Dodson discloses wherein determining the data structure address further comprises: sending, to a data structure controller component of an operating system {“SR-PCIM Single Root PCI Configuration Manager - responsible for configuration and management of SR-IOV Virtual functions; typically an OS module/software component built into an Operating System”, Table 29 after [0430]}, a second request for the data structure address {request “standard PCIe TLP containing”, [0063] ending up the same data structure address “when multiple sources target the same destination” creating congestion ([0044])}, the request comprising an identifier associated with the portion of the memory space {identifier associated “ID routed Vendor Defined Messages (VDMs)”, [0039] as claimed}; receiving, from the data structure controller component, the data structure address of the portion of the memory data structure {“CH-DLUT includes Unordered Route Choice Mask”, [0139]}; and storing, in an additional portion of the memory space, the data structure address for the portion of the memory data structure {“Four Port of Choice tables needed and configured to map the ports in four contiguous blocks of six corresponding to the congestion”, [0172]}.

As per claim 3, the rejection of claim 2 is incorporated and Sankaran discloses further comprising: receiving, from the component of the application runtime environment, an additional {“pointer to a memory data block” and corresponding memory access operation (see Fig. 23, [0320]} on the portion of the memory space; 
Dodson discloses retrieving, from the additional portion of the memory space, the data structure address for the portion of the memory data structure {“CH-DLUT includes Unordered Route Choice Mask”, [0139]}}; 
and performing, in view of the data structure address, the additional memory access operation {performing by VDM DMA (direct memory access operation) DMA WR (OR READ) VDMs include a PATH field for selecting among these choices”, [0123]} on the portion of the memory data structure {“Four Port of Choice tables needed and configured to map the ports in four contiguous blocks of six corresponding to the congestion”, [0172]}.

As per claim 5, the rejection of claim 1 is incorporated and Sankaran discloses wherein the memory access operation comprises {Examiner’s note: the recitation “at least one of” and the “or” portion is interpreted as a Markush claim, thus the reference(s) disclosing one element in the group to teach this claim.} at least one of a garbage collection operation, a memory relocation operation, a memory allocation operation, a memory protect operation, or a memory unprotect operation {memory and associated operation “physical base address of the Privileged and Non-Privileged Portals” in lieu of “allows the portals to be independently mapped into different address spaces using CPU page tables”, [0382]}.

As per claim 6, the rejection of claim 1 is incorporated and Dodson discloses wherein the memory data structure comprises a memory page table tree directly accessible by the processing device {“For >3 stage fat tree, 12-bit NH DLUT choice vectors are required”, [0192]}.

As per claim 7, the rejection of claim 1 is incorporated and Sankaran discloses wherein performing the memory access operation further comprises:
accessing the memory data structure {“CH-DLUT includes Unordered Route Choice Mask”, [0139]} directly using the data structure address {“include a PATH field for selecting among these choices”, [0123}; and
modifying a portion {“read-modify-write to the RAM”, [0323]} of the memory data structure located at the data structure address {“implement flow control of DMA WR VDMs”, [0246]}.

As per claim 8, the rejection of claim 7 is incorporated and Dodson discloses wherein {Examiner’s note: the recitation “at least one of” and the “or” portion is interpreted as a Markush claim, thus the reference(s) disclosing one element in the group to teach this claim.} modifying the portion of the memory data structure comprises at least one of setting an indicator at the data structure address, resetting an indicator at the data structure address, or modifying a pointer associated with the data structure address {{“read-modify-write to the RAM”, [0323]}. 

Referring to claims 9-12, AND 14 are system claim reciting claim functional language corresponding to the method claim of claims 1-3, and 5-8, respectively, thereby rejected under the same rationale as claims 1-3, and 5-8 recited above.

Referring to claims 15-17, 19 and 20 are non-transitory computer-readable storage medium claims reciting claim functional language corresponding to the method claim of claim 1-3, and 5-8, respectively, thereby rejected under the same rationale as claim 1-3, and 5-8 recited above.
Response to Arguments
Applicant’s arguments filed on 06/03/2022 have been considered but deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching “unikernels” limitation recited in claim 1: US 20140269881 A1, US 20140281641 A1, US 20140281753 A1,US 20150089259 A1, and US 20150185809 A1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./
Examiner, Art Unit 2184


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184